TAILED ACTION
This is in response to the application filed 16 March 2021.
Claims 1 - 20 are currently pending in the application. Claims 1 and 11 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (U.S. Patent 9,652,326; May 16, 2017; hereinafter “Bauer”) in view of Iszlai et al. (U.S. PGPub 2006/0277025; Dec. 7, 2006; hereinafter “Iszlai”).
Regarding claim 1, Bauer teaches a method for reconstructing an electronic data processing facility (network data centers (col 3, ll .13-15), the method being implemented by at least one processor, the method comprising: [Fig 6;] 
accessing, by the at least one processor, information that indicates a predetermined arrangement of hardware components included in the electronic data processing facility, [ Fig 6, step 601; health state information, and/or on instance placement or location information that may be obtained from other control-plane components of the provider network; The recovery manager may comprise one or more administrative or “control-plane” components of provider network 110, and may itself be implemented in a distributed fashion in at least some embodiments using various hardware and/or software elements. A health monitoring service 182 may be set up in the provider network, to track the status and responsiveness of various components of the network including the compute instances 150 located at the instance hosts 125 and the racks, col. 8, ll. 28-47]
verifying, by the at least one processor, that the hardware components are operational based on the predetermined arrangement; [step 607-613; A list of the affected or failed instances may be determined (element 607), and each of the affected instances may be examined as possible candidates for migration and re-launch. The recovery manager may determine whether the next instance being considered meets acceptance criteria for failure-induced migration (element 610). (col 17, li 60-66); meeting acceptance criteria is verifying that hardware components are operational based on predetermined arrangement of software for which the health is monitored.] 
accessing, by the at least one processor, information that indicates software modules to be installed in the electronic data processing facility; [step 619; col 18, li 37-47 teaches configuring and installing software components required for operation, it is necessary to access information that indicates which software is required.]
installing, by the at least one processor, software modules; [step 619; initiate pre-requisite configuration operations (e.g., copying of part or all of a snapshot, attach-root-volume operation, network configuration etc.); col 18, li 38-47]
accessing, by the at least one processor, information that indicates a predetermined data set to be stored in a memory of the electronic data processing facility; and [step 619; initiate pre-requisite configuration operations (e.g., copying of part or all of a snapshot, attach-root-volume operation, network configuration etc.)]
verifying, by the at least one processor, that the installed software modules and the stored data set are operational based on a predetermined standard. [If the instance being considered does not meet the acceptance criteria (as also detected in element 613), it may be designated as unsuitable for migration, and its restart may have to await the resolution of the failure event (element 615). (col 18, 47-52)]
While Bauer teaches accessing information to determine software modules to be installed, Bauer does not teach accessing, by the at least one processor, information that indicates a predetermined order of software modules to be installed in the electronic data processing facility; and that the software modules are installed based on the predetermined order.  
However, in the related art of data center management [Abstract], Iszlai teaches accessing, by the at least one processor, information that indicates a predetermined order of software modules to be installed in the electronic data processing facility; [Software module 508 is installed through installation mechanism 512, which includes priority 515 that defines the priority of software installable 504 images to be installed at the target system. (¶ [0041])]
installing, by the at least one processor, the software modules based on the predetermined order; [Software module 508 is installed through installation mechanism 512(¶ [0041])]
Iszlai further teaches that this “provides a generic flexible software model that accommodates these constraints” (¶ [0037])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Iszlai of a priority of software installation to the method of Bauer of accessing information about software to install in order to achieve a method in which software for a recovery is installed based on a predetermined order for the benefit of a generic flexible software model that accommodates constraints.
Regarding claim 2, the combination of Bauer/Iszlai teaches the method of claim 1, and Iszlai in the combination further teaches the predetermined order of software modules includes a first subset of dedicated infrastructure modules and a second subset of virtual modules, and wherein each of the dedicated infrastructure modules is to be installed before installing any of the virtual modules. [Software stack 506 is a type of software module 508 and may include one or more software modules 508 with a first module being the operating system module. For example, software stack 506 may be Windows 2000+DB2; which includes a first software module being Windows 2000 and the second module being DB2. Each software module 508 may have zero or more software module requirements 510 defined. (¶ [0040]); Iszlai teaches installing an OS first, and then virtual modules after.]
Regarding claim 3, the combination of Bauer/Iszlai teaches the method of claim 1, and Bauer in the combination further teaches each of the information that indicates the predetermined standard is stored in a recovery pod database. [remote storage location (col 5, li 49-58)]
Iszlai in the combination teaches the information includes the predetermined arrangement of hardware components, the information that indicates the predetermined order of software modules to be installed [Fig. 5, item 500]
Regarding claim 4, the combination of Bauer/Iszlai teaches the method of claim 3, and Bauer in the combination further teaches periodically updating the information stored in the recovery pod database by: connecting the recovery pod database to the electronic data processing facility; disconnecting the electronic data processing facility from an external network such that inbound communications are disabled; obtaining, from the electronic data processing facility, a latest version of the information stored in the recovery pod database; reconnecting the electronic data processing facility to the external network such that inbound communications are receivable; and disconnecting the recovery pod database from the electronic data processing facility. [col 5, li 20 - col 6, li 6 teach storing snapshot information to a remote storage location that is unaffected by a failure, and retrieving that data in order to restore data and services;  Fig. 6 discloses the steps to perform the recovery when a failure is detected by connecting to the heath information, identify replacement from different rack,  initiate configuration operation and relaunch the system]  
Regarding claim 5, the combination of Bauer/Iszlai teaches the method of claim 1, and Bauer in the combination further teaches the information that indicates the predetermined arrangement of hardware components includes at least one instruction for ensuring that the hardware components are physically arranged and electrically connected in a correct manner. [The recovery manager may determine whether the next instance being considered meets acceptance criteria for failure-induced migration (element 610). (col 17, li 60-66); it would be obvious for one of ordinary skill in the art that the criteria to accept an instance for recovery would include proper electrical connections for the benefit of ensuring that the hardware works appropriately.]
Regarding claim 6, the combination of Bauer/Iszlai teaches the method of claim 1, and Iszlai in the combination further teaches the predetermined order of software modules is based on a hierarchy of software levels that includes a lowest level that is to be installed before a second lowest level and a highest level that is to be installed after a second highest level. [includes priority 515 that defines the priority of software installable 504 images to be installed at the target system. For example, a higher priority may be associated with a golden master image, and a lower priority may be associated with a scripted OS image. (¶ [0041])]
Regarding claim 7, the combination of Bauer/Iszlai teaches the method of claim 6, and Bauer in the combination further teaches the lowest level of the hierarchy of software levels includes software modules that relate to a network on which the electronic data processing facility resides. [Fig 6, step 619, Install pre-requisite configuration operations (e.g., copying of part or all of a snapshot, attach-root-volume operation, networking configuration etc.) at target instance of host to re-launch instance]
Iszlai in the combination teaches the hierarchy of software levels. [¶ [0041]]
Regarding claim 8, the combination of Bauer/Iszlai teaches the method of claim 7, and Bauer in the combination further teaches the second lowest level of the hierarchy of software levels includes a recovery pod of software modules that stores a backup version of the electronic data processing facility and a base management cluster of software modules that implements a fully automated bootstrap of all components of the electronic data processing facility based on the stored backup version of the electronic data processing facility. [Fig 6, step 619, all or part of a snapshot; col 5, li 20 - col 6, li 6 teach storing snapshot information to a remote storage location that is unaffected by a failure, and retrieving that data in order to restore data and services]
Regarding claim 9, the combination of Bauer/Iszlai teaches the method of claim 8, and Bauer in the combination further teaches a third lowest level of the hierarchy of software levels includes software modules that relate to Global Technology Infrastructure (GTI) Platform as a Service (PAAS) services, software modules that relate to GTI enabling services, and software modules that relate to hosting infrastructure. [steps 619-622; Bauer teaches providing “one or more services (such as various types of multi-tenant and/or single-tenant cloud-based computing or storage services) accessible via the Internet and/or other networks to a distributed set of clients or customers” (col 2, li 64 - col 3, li 2) as the compute instance that are restored by the process of Fig 6, which are related towards GTI PAAS services.]
Regarding claim 10, the combination of Bauer/Iszlai teaches the method of claim 8, and Bauer in the combination further teaches the highest level of the hierarchy of software levels includes software modules that relate to workload applications and functionalities corresponding to a predetermined line of business. [Bauer teaches “The compute instances 150 may each comprise a client-accessible instance of an operating system, at which applications may be run on behalf of clients 133” (col 7, li 53 - 55); these applications are workload applications for the line of business of the client.]
Regarding claim 11, Bauer teaches a computing apparatus for reconstructing an electronic data processing facility, the computing apparatus comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to [Fig 1]
The claim then recites the method of claim 1 and is rejected under a similar rational as regarding claim 1 above.
Regarding claims 12 - 20, the claims depend on claim 11 and recite the limitations of claims 2 - 10 respectively. The claims are rejected under a similar rational as regarding the respective claim above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2014/0215259 to Crabtree, Jr (Jul. 31, 2014) teaches generating automated scripts to set up a process for recovery of logical domain process in a virtual environment.
U.S. PGPub 2012/0117422 to Radhakrishnan (May 10, 2012) teaches performing a disaster recovery based on disaster recovery information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186